Citation Nr: 1436746	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from January 1986 to April 1986, and on active duty from February 1987 to April 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's service connected low back disability.   In December 2012 the case was remanded for a Travel Board hearing to be scheduled pursuant to the Veteran's request.  She failed to appear for such hearing scheduled in June 2014, and her hearing request is considered withdrawn.

[The Veteran had initiated an appeal of the rating assigned with a grant of service connection for a foot disabvility by a May 2007 rating decision.  She did not perfect the appeal (by submitting a substantive appeal) after the statement of the case (SOC) was issued, and that appeal has lapsed.]

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

A review of the record found that the most recent records of treatment the Veteran has received for her low back disability are dated in July 2010.  Records of any such treatment since are pertinent evidence that must be secured.

Moreover, the most recent VA examination to assess the Veteran's low back disability was in May 2010.  Thereafter, in a February 2011 letter, she reported that her low back disability had gotten worse.  She reported increased pain (to debilitating levels)  that, at times, prevented her from getting out of bed, dressing herself, or performing housework.  In light of the allegation of worsening  and the length of the interval since her last VA examination, a new examination to assess the current severity of her low back disability is needed.
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of any private evaluations or treatment she has received for her service-connected low back disability since May 2010, and to provide the releases necessary for VA to secure for the record copies of complete clinical records of all such evaluations or treatment, and also ask her if she has received VA evaluations or treatment for her low back disability since May 2010.  The AOJ should secure for the record copies of complete clinical records of all evaluations or treatment from the providers identified.

2.  Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service connected low back disability.  The entire record must be reviewed in conjunction with the claim, and any tests or studies indicated must be completed.  The examiner must note all pertinent findings, to specifically include ranges of motion (with notation of any additional functional limitations due to pain, weakness, etc.), whether the  thoracolumbar spine is ankylosed, and whether the Veteran has had incapacitating episodes in the past year (and if so, their frequency and duration).  Any neurological manifestations (and their severity should be noted.  

The examiner must include rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and her representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

